Exhibit 10.1

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 23rd day of November 2016, by and between Towerstream Corporation, a
Delaware corporation headquartered at 88 Silva Lane, Tech IV, Middletown, RI
02842 (“Company”) and Arthur Giftakis, an individual (“Executive”).  As used
herein, the “Effective Date” of this Agreement shall mean November 23rd, 2016.

 

W I T N E S S E T H:

 

WHEREAS, the Executive desires to be employed by the Company as its Chief
Operating Officer and the Company wishes to employ the Executive in such
capacity.

 

NOW, THEREFORE, in consideration of the foregoing and their respective covenants
and agreements contained in this document, the Company and the Executive hereby
agree as follows:

 

1.           Employment and Duties.  The Company agrees to employ and the
Executive agrees to serve as the Company’s Chief Operating Officer.  The duties
and responsibilities of the Executive shall include the duties and
responsibilities as the Company’s Board of Directors (“Board”) or Chief
Executive Officer may from time to time assign to the Executive and reasonably
commensurate with those duties and responsibilities normally associated with and
appropriate for someone in the position of Chief Operating Officer.

 

 

The Executive shall devote all of his business time and best efforts to the
performance of his duties under this Agreement and shall be subject to, and
shall comply with the Company policies, practices and procedures and all codes
of ethics or business conduct applicable to his position, as in effect from time
to time. Notwithstanding the foregoing, the Executive shall be entitled to
(i) serve as a member of the board of directors of a reasonable number of
companies, subject to the advance approval of the CEO, which approval shall not
be unreasonably withheld, conditioned or delayed; (ii) serve on civic,
charitable, educational, religious, public interest or public service boards,
subject to the advance approval of the CEO, which approval shall not be
unreasonably withheld, and (iii) manage the Executive’s personal and family
investments, in each case, to the extent such activities do not materially
interfere, as determined by the CEO in good faith, with the performance of the
Executive’s duties and responsibilities hereunder. 

 

2.           Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of two (2) years following the Effective
Date and shall be automatically renewed for successive one (1) year periods
thereafter unless either party provides the other party with written notice of
his or its intention not to renew this Agreement at least three (3) months prior
to the expiration of the initial term or any renewal term of this
Agreement.  “Employment Period” shall mean the initial two (2) year term plus
renewals, if any.

 

3.           Place of Employment.  The Executive’s services shall be performed
at the Company’s offices located at 88 Silva Lane, Tech IV, Middletown, RI
02842.

 

4.         Base Salary.  The Company agrees to pay the Executive a base salary
(“Base Salary”) of $230,000 per annum. The Base Salary shall be paid in periodic
installments in accordance with the Company’s regular payroll practices. The
Base Salary may only be increased but not decreased.

 

5.           Bonuses.

 

(a)        Annual Bonus.  The Executive shall be eligible to receive an annual
bonus the (“Annual Bonus”) of up to $115,000, to be paid in cash, restricted
stock or common stock options as reasonably determined by the Compensation
Committee or the Board of Directors of the Company (the “Compensation
Committee”). The Annual Bonus shall be paid by the Company to the Executive
promptly after determination that the relevant targets, if any, have been met,
it being understood that the attainment of any financial targets associated with
any bonus shall not be determined until following the completion of the
Company’s annual audit and public announcement of such results and shall be paid
promptly following the Company’s announcement of earnings. In the event that the
Compensation Committee is unable to act or if there shall be no such
Compensation Committee, then all references herein to the Compensation Committee
(except in the proviso to this sentence) shall be deemed to be references to the
Board. Upon his termination from employment, the Executive shall be entitled to
receive a pro-rata portion of the Annual Bonus calculated based upon the last
day of the fiscal quarter in which his employment is terminated, regardless of
whether he is employed by the Company through the conclusion of the fiscal
quarter or year, as the case may be, on which the Annual Bonus is based. The
Annual Bonus shall be paid no later than June 30th of the year following when
the Annual Bonus is earned.

 

 
 

--------------------------------------------------------------------------------

 

  

      (b)         Equity Awards.  The Executive shall be eligible for such
grants of awards under a Company incentive plan (or any successor or replacement
plan adopted by the Board and approved by the stockholders of the Company) (the
“Plan”) as the Compensation Committee or Board may from time to time determine
(the “Share Awards”).  Share Awards shall be subject to the applicable Plan
terms and conditions, provided, however, that Share Awards shall be subject to
any additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.

 

6.          Severance Compensation. 

 

(a)      Upon termination of employment for any reason, the Executive shall be
entitled to:  (A) all Base Salary earned through the date of termination to be
paid according to Section 4; (B) any Annual Bonuses, pro-rated, to be paid in
accordance with Section 5(a) above.; (C) all accrued but unused vacation time,
and (d) reimbursement of all reasonable expenses as set forth in Section 8.

 

(b)     In the event of a termination by the Company without Cause, by the
Executive for Good Reason or by the Executive within one hundred eighty days
(180) days of the occurrence of a Change of Control (as defined below) and
subject to the additional provisions of Section 11(d)(3), then in addition to
the severance compensation set forth in Section 6(a), Executive shall also be
entitled to the following enhanced separation benefits (“Enhanced Separation
Benefits”): (i) the greater of Executive’s continued Base Salary through the
balance of the Employment Period, as renewed, or ) twelve (12) months of
Executive’s then Base Salary; (ii) continued participation in Company welfare
benefit plans (including health benefits) on the same terms as immediately prior
to termination and to be paid in full by the Company for the period of time set
forth in this Section 6(b) (not to be less than twelve months of continuation of
benefits) and (iii) immediate vesting of all stock options/equity awards.

 

(c)     Upon termination of Executive’s continued benefits (either pursuant to
Section 6(a) or 6(b) as the case may be), the Executive may continue coverage
with respect to the Company’s group health plans as permitted by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for himself and
each of his “Qualified Beneficiaries” as defined by COBRA (“COBRA Coverage”).
  The Company shall reimburse the amount of any COBRA premium paid for COBRA
Coverage timely elected by and for the Executive and any Qualified Beneficiary
of the Executive, and not otherwise reimbursed, during the period that ends on
the earliest of (x) the date the Executive or the Qualified Beneficiary, as the
case may be, ceases to be eligible for COBRA Coverage, (y) the last day of the
consecutive eighteen (18) month period following the date of the Executive’s
termination of employment and (z) the date the Executive or the Qualified
Beneficiary, as the case may be, is covered by another group health plan.  To
reimburse any COBRA premium payment under this paragraph, the Company must
receive documentation of the COBRA premium payment within ninety (90) days of
its payment.

 

 
 

--------------------------------------------------------------------------------

 

  

7.          Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards) (collectively, the “Clawback
Benefits”) shall be subject to “Clawback Rights” as follows:  during the period
that the Executive is employed by the Company and  upon the termination of the
Executive’s employment and for a period of three (3) years thereafter, if there
is a restatement of any financial results from which any Clawback Benefits to
the Executive shall have been determined, the Executive agrees to repay any
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the restatement of the Company’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to take into account the
restated results, and any excess portion of the Clawback Benefits resulting from
such restated results shall be immediately surrendered to the Company and if not
so surrendered within ninety (90) days of the revised calculation being provided
to the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment.  The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations.  All determinations by
the Compensation Committee with respect to the Clawback Rights shall be final
and binding on the Company and the Executive.  The Clawback Rights shall
terminate following a Change of Control as defined in Section 11(f), subject to
applicable law, rules and regulations.  For purposes of this Section 7, a
restatement of financial results that requires a repayment of a portion of the
Clawback Benefits amounts shall mean a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatements”).  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatements conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd-Frank Act”) and require recovery of all “incentive-based”
compensation, pursuant to the provisions of the Dodd-Frank Act and any and all
rules and regulations promulgated thereunder from time to time in
effect.  Accordingly, the terms and provisions of this Agreement shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and such rules and regulations as hereafter may be adopted and in effect.

 

8.           Expenses.  The Executive shall be entitled to prompt reimbursement
by the Company for all reasonable ordinary and necessary travel, entertainment,
and other expenses incurred by the Executive while employed (in accordance with
the policies and procedures established by the Company for its senior executive
officers) in the performance of his duties and responsibilities under this
Agreement; provided, that the Executive shall properly account for such expenses
in accordance with Company policies and procedures. Reimbursement of such
expenses shall be paid out even after Executive’s termination for any reason, so
long as the expenses were incurred during Executive’s employment with the
Company. 

 

9.           Other Benefits.  During the term of this Agreement, the Executive
shall be eligible to participate in incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
health, medical, dental, vision, life (including accidental death and
dismemberment) and disability insurance plans (collectively, “Benefit Plans”),
in substantially the same manner and at substantially the same levels as the
Company makes such opportunities available to the Company’s managerial or
salaried executive employees and/or its senior executive officers.

 

The Company shall pay one hundred percent (100%) of the cost for any group
medical, vision and/or dental coverage elected by and for the Executive  

 

10.        Vacation.  During the term of this Agreement, the Executive shall be
entitled to accrue, on a pro rata basis, thirty (30) paid vacation days per
year.  Vacation shall be taken at such times as are mutually convenient to the
Executive and the Company and no more than fifteen (15) consecutive days shall
be taken at any one time without Company approval in advance.

 

11.           Termination of Employment.

 

(a)            Death.  If the Executive dies during the Employment Period, this
Agreement and the Executive’s employment with the Company shall automatically
terminate and the Company’s obligations to the Executive’s estate and to the
Executive’s Qualified Beneficiaries shall be those set forth in Section 6(a) and
6(c) regarding severance compensation.

 

(b)            Disability.  In the event that, during the term of this Agreement
the Executive shall be prevented from performing his essential functions
hereunder to the full extent required by the Company by reason of Disability (as
defined below), this Agreement and the Executive’s employment with the Company
shall automatically terminate.  The Company’s obligation to the Executive under
such circumstances shall be those set forth in Section 6(a) and 6(c) regarding
severance compensation.  For purposes of this Agreement, “Disability” shall mean
a physical or mental disability that prevents the performance by the Executive,
with or without reasonable accommodation, of his essential functions hereunder
for an aggregate of ninety (90) days or longer during any twelve (12)
consecutive months.  The determination of the Executive’s Disability shall be
made by an independent physician who is reasonably acceptable to the Company and
the Executive (or his representative), be final and binding on the parties
hereto and be made taking into account such competent medical evidence as shall
be presented to such independent physician by the Executive and/or the Company
or by any physician or group of physicians or other competent medical experts
employed by the Executive and/or the Company to advise such independent
physician.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)           Cause.

 

(1)          At any time during the Employment Period, the Company may terminate
this Agreement and the Executive’s employment hereunder for Cause. For purposes
of this Agreement, “Cause” shall mean: (a) the willful and continued failure of
the Executive to perform substantially his material duties and responsibilities
for the Company (other than any such failure resulting from the Executive’s
death or Disability) after a written demand by the Board for substantial
performance is delivered to the Executive by the Company, which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed his duties and responsibilities, which willful and
continued failure is not cured by the Executive within thirty (30) days
following his receipt of such written demand; (b) the conviction of, or plea of
guilty or nolo contendere to, a felony, or (c) fraud, dishonesty or gross
misconduct which is materially and demonstratively injurious to the Company.
Termination under clauses (b) or (c) of this Section 11(c)(1) shall not be
subject to cure.

 

(2)          For purposes of this Section 11(c), no act, or failure to act, on
the part of the Executive shall be considered “willful” unless done, or omitted
to be done, by him in bad faith and without reasonable belief that his action or
omission was in, or not opposed to, the best interest of the Company.  Between
the time the Executive receives written demand regarding substantial
performance, as set forth in subparagraph (1) above, and prior to an actual
termination for Cause, the Executive will be entitled to appear (with counsel)
before the full Board to present information regarding his views on the Cause
event.  Under no circumstances shall Executive be terminated under Section
11(c)(1)(a) before the expiration of the 30 day cure period. After such hearing,
termination for Cause must be approved by a majority vote of the full Board
(other than the Executive).  For terminations pursuant to Sections 11(c)(1)(b)
and (c), the Board may suspend the Executive with full pay and benefits until a
final determination by the full Board has been made.

 

(3)          Upon termination of this Agreement for Cause, the Company shall
have no further obligations or liability to the Executive or his heirs,
administrators or executors with respect to compensation and benefits
thereafter, except for the obligation to pay the Executive pursuant to Section
6(a) and 6(c) .  The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.

 

(d)            For Good Reason or a Change of Control or Without Cause.

 

(1)           At any time during the term of this Agreement and subject to the
conditions set forth in Section 11(d)(2) below, the Executive may terminate this
Agreement and the Executive’s employment with the Company for “Good Reason” or
on account of a “Change of Control” (as defined in Section 11(f)).  For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following events without Executive’s consent: (A) the assignment to the
Executive of duties that are significantly different from, and/or that result in
a substantial diminution of, the duties that he assumed on the Effective Date
(including reporting to anyone other than solely and directly to the Board or
Chief Executive Officer); (B) the assignment to the Executive of a title that is
different from and subordinate to the title Chief Operating Officer of the
Company, provided, however, for the absence of doubt following a Change of
Control, should the Executive be required to serve in a diminished capacity in a
division or unit of another entity (including the acquiring entity), such event
shall constitute Good Reason regardless of the title of the Executive in such
acquiring company, division or unit; (C) material breach by the Company of this
Agreement, or (D) a required relocation of the Executive's place of employment
(as defined in Section 3) by more than a 50 mile radius.

 

(2)           The Executive shall not be entitled to terminate this Agreement
for Good Reason unless and until he shall have delivered written notice to the
Company within ninety (90) days of the date upon which the facts giving rise to
Good Reason occurred of his intention to terminate this Agreement and his
employment with the Company for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to provide the basis for such
termination for Good Reason, and the Company shall not have eliminated the
circumstances constituting Good Reason within thirty (30) days of its receipt
from the Executive of such written notice.  In the event the Executive elects to
terminate this Agreement for Good Reason in accordance with Section 11(d)(1),
such election must be made within the twenty-four (24) months following the
initial existence of one or more of the conditions constituting Good Reason as
provided in Section 11(d)(1).  In the event the Executive elects to terminate
this Agreement for a Change in Control in accordance with Section 11(d)(1), such
election must be made within one hundred eighty (180) days of the occurrence of
the Change of Control.

 

 
 

--------------------------------------------------------------------------------

 

  

(3)           In the event that the Executive terminates this Agreement and his
employment with the Company for Good Reason or within one hundred eighty (180)
days of the occurrence of a Change of Control, or the Company terminates this
Agreement and the Executive’s employment with the Company without Cause, the
Company shall pay or provide to the Executive (or, following his death, to the
Executive’s heirs, administrators or executors) the Enhanced Separation Benefits
set forth in Sections 6(b) and 6(c); provided, that the Executive executes an
agreement releasing Company and its affiliates from any liability associated
with this Agreement (excepting any payment obligations) and such release is
irrevocable at the time the separation payment is first payable under this
Section 11 and the Executive complies with his other obligations under Sections
12 and 13 of this Agreement.  Subject to the terms hereof, one-half (1/2) of the
compensation of the Enhanced Separation Benefits payment shall be paid within
thirty (30) days of the Executive’s termination of employment (“Initial
Payment”), provided that the Executive has executed a release (excepting payment
obligations) and that if the release execution period begins in one taxable year
and ends in another taxable year, the Initial Payment shall not be made until
the beginning of the taxable year immediately following termination. The balance
of the compensation of the Enhanced Separation Benefits shall be paid in
substantially equal installments on the Company’s regular payroll dates
beginning with the first payroll date coincident with or immediately following
the Initial Payment and ending on the payroll date coincident with or
immediately following the twelve (12) month anniversary of the Initial Payment.
. The Company shall deduct, from all payments made hereunder, all applicable
taxes, including income tax, FICA and FUTA, and other appropriate deductions.

 

 (4)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 11(d) by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section
11(d) be reduced by any compensation earned by the Executive as the result of
employment by another employer or business or by profits earned by the Executive
from any other source at any time before and after the termination date. The
Company’s obligation to make any payment pursuant to, and otherwise to perform
its obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against the Executive for
any reason.

 

(e)           Without “Good Reason” by the Executive.  At any time during the
term of this Agreement, the Executive shall be entitled to terminate this
Agreement and the Executive’s employment with the Company without Good Reason
and other than for a Change of Control by providing prior written notice of at
least thirty (30) days to the Company.  Upon termination by the Executive of
this Agreement or the Executive’s employment with the Company without Good
Reason and other than for a Change of Control, the Company shall have no further
obligations or liability to the Executive or his heirs, administrators or
executors with respect to compensation and benefits thereafter, except for the
obligations set forth in Sections 6(a) and 6(c). .  The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.

 

(f)             Change of Control.  For purposes of this Agreement, “Change of
Control” shall mean the occurrence of any one or more of the following: (i) the
accumulation (if over time, in any consecutive twelve (12) month period),
whether directly, indirectly, beneficially or of record, by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of more than fifty percent (50%) or
more of the shares of the outstanding Common Stock of the Company, whether by
merger, consolidation , sale or other transfer of shares of Common Stock (other
than a merger or consolidation where the stockholders of the Company prior to
the merger or consolidation are the holders of a majority of the voting
securities of the entity that survives such merger or consolidation) for
purposes of clarity the Company expects to sell a number of shares and/or
convert outstanding senior debt to either preferred or common stock not limited
to the period of this contract to raise funds and stabilize its balance sheet
and any such sales shall not constitute a change of control for purposes of this
section or Agreement, (ii) a sale of all or substantially all of the assets of
the Company or (iii) during any period of twelve (12) consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the twelve (12) month period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board; provided that the following acquisitions shall not constitute a
Change of Control for the purposes of this Agreement: iv) any action by the
Company’s senior lender, Melody Capital, LLC. which would result in the senior
lender, or its successor, assuming control of the Board, the company’s assets or
business, any acquisition of Common Stock or securities convertible into Common
Stock by any employee benefit plan (or related trust) sponsored by or maintained
by the Company.

 

 
 

--------------------------------------------------------------------------------

 

  

(g)           Any termination of the Executive’s employment by the Company or by
the Executive (other than termination by reason of the Executive’s death) shall
be communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, provided, however, failure to
provide timely notification shall not affect the employment status of the
Executive.

 

12.           Confidential Information.

 

(a)           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Company, its subsidiaries and
their respective businesses (“Confidential Information”), including but not
limited to, its products, methods, formulas, software code, patents, sources of
supply, customer dealings, data, know-how, trade secrets and business plans,
provided such information is not in or does not hereafter become part of the
public domain, or become known to others through no fault of the Executive.  The
Executive acknowledges that such information is of great value to the Company,
is the sole property of the Company, and has been and will be acquired by him in
confidence.  In consideration of the obligations undertaken by the Company
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge or make known to any person, any information acquired
by the Executive during the course of his employment, which is treated as
confidential by the Company, and not otherwise in the public domain. The
provisions of this Section 12 shall survive the termination of the Executive’s
employment hereunder.

 

(b)           The Executive affirms that he does not possess and will not rely
upon the protected trade secrets or confidential or proprietary information of
any prior employer(s) in providing services to the Company or its subsidiaries.

 

(c)           In the event that the Executive’s employment with the Company
terminates for any reason, the Executive shall deliver forthwith to the Company
any and all originals and copies, including those in electronic or digital
formats, of Confidential Information; provided, however, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his compensation or relating to reimbursement of expenses, (iii)
information that he reasonably believes may be needed for tax purposes and (iv)
copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.

 

13.           Section 409A.

 

The provisions of this Agreement are intended to comply with or are exempt from
Section 409A of the Code (“Section 409A”) and the related Treasury Regulations
and shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A.  The Company and the Executive agree to
work together in good faith to consider amendments to this Agreement and to take
such reasonable actions necessary, appropriate or desirable to avoid imposition
of any additional tax under Section 409A or income recognition prior to actual
payment to the Executive under this Agreement.

 

It is intended that any expense reimbursement made under this Agreement shall be
exempt from Section 409A.  Notwithstanding the foregoing, if any expense
reimbursement made under this Agreement shall be determined to be “deferred
compensation” subject to Section 409A (“Deferred Compensation”), then (a) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (b) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year (provided that this clause (b) shall not be
violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect) and (c) such payments shall
be made on or before the last day of the taxable year following the taxable year
in which the expense was incurred.

 

 
 

--------------------------------------------------------------------------------

 

  

With respect to the time of payments of any amount under this Agreement that is
Deferred Compensation, references in the Agreement to “termination of
employment” and substantially similar phrases, including a termination of
employment due to the Executive’s Disability, shall mean “Separation from
Service” from the Company within the meaning of Section 409A (determined after
applying the presumptions set forth in Treasury Regulation Section
1.409A-1(h)(1)).  Each installment payable hereunder shall constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b), including
Treasury Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made
within the terms of the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4) is intended to meet the “short-term deferral”
rule.  Each other payment is intended to be a payment upon an involuntary
termination from service and payable pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation, with any amount that is not exempt from Code Section 409A being
subject to Code Section 409A.

 

Notwithstanding anything to the contrary in this Agreement, if the Executive is
a “specified employee” within the meaning of Section 409A at the time of the
Executive’s termination, then only that portion of the severance and benefits
payable to the Executive pursuant to this Agreement, if any, and any other
severance payments or separation benefits which may be considered Deferred
Compensation (together, the “Deferred Separation Benefits”), which (when
considered together) do not exceed the Section 409A Limit (as defined herein)
may be made within the first six (6) months following the Executive’s
termination of employment in accordance with the payment schedule applicable to
each payment or benefit.  Any portion of the Deferred Separation Benefits in
excess of the Section 409A Limit otherwise due to the Executive on or within the
six (6) month period following the Executive’s termination will accrue during
such six (6) month period and will become payable in one lump sum cash payment
on the date six (6) months and one (1) day following the date of the Executive’s
termination of employment.  All subsequent Deferred Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Executive dies following termination but prior to the six (6) month anniversary
of the Executive’s termination date, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of the Executive’s death and all other Deferred
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

 

For purposes of this Agreement, “Section 409A Limit” shall mean a sum equal to
(x) the amounts payable within the terms of the “short-term deferral” rule under
Treasury Regulation Section 1.409A-1(b)(4) plus (y) the amount payable as
“separation pay due to involuntary separation from service” under Treasury
Regulation Section 1.409A-1(b)(9)(iii) equal to the lesser of two (2) times: (i)
the Executive’s annualized compensation from the Company based upon his annual
rate of pay during the Executive’s taxable year preceding his taxable year when
his employment terminated, as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1); and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Executive’s employment is terminated.  

 

14.             Miscellaneous.

 

 (a)           Neither the Executive nor the Company may assign or delegate any
of their rights or duties under this Agreement without the express written
consent of the other; provided, however, that the Company shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Company of any of
its obligations hereunder.

 

(b)           During the term of this Agreement, the Company (i) shall indemnify
and hold harmless the Executive and his heirs and representatives to the maximum
extent provided by the laws of the State of New York and by Company’s bylaws and
(ii) shall cover the Executive under the Company’s directors’ and officers’
liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Company, supersedes all prior understandings and agreements,
whether oral or written, between the Executive and the Company, and shall not be
amended, modified or changed except by an instrument in writing executed by the
party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.

 

(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by reputable national
overnight delivery service (e.g., Federal Express) for overnight delivery to the
party at the address set forth in the preamble to this Agreement, or to such
other address as either party may hereafter give the other party notice of in
accordance with the provisions hereof.  Notices shall be deemed given on the
sooner of the date actually received or the third business day after deposited
in the mail or one business day after deposited with an overnight delivery
service for overnight delivery.

 

(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, and each of the parties hereto
irrevocably consents to the jurisdiction and venue of the federal and state
courts located in the State of New York for any disputes arising out of this
Agreement, or the Executive’s employment with the Company.  The prevailing party
in any dispute arising out of this Agreement shall be entitled to his or its
reasonable attorney’s fees and costs.

 

(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.

 

(i)           The Executive represents and warrants to the Company, that he has
the full  power and authority to enter into this Agreement and to perform his
obligations hereunder and that the execution and delivery of this Agreement and
the performance of his obligations hereunder will not conflict with any
agreement to which the Executive is a party.

 

(j)           The Company represents and warrants to the Executive that it has
the full power and authority to enter into this Agreement and to perform its
obligations hereunder and that the execution and delivery of this Agreement and
the performance of its obligations hereunder will not conflict with any
agreement to which the Company is a party.

 

[Signature page follows immediately] 

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Executive and the Company have caused this Executive
Employment Agreement to be executed as of the date first above written.

 

 

 

 

TOWERSTREAM CORPORATION

 

 

 

 

 

 

By:

/s/ Philip Urso

 

 

Name:  Philip Urso

 

  Title:    Interim Chief Executive Officer     Date Signed:  November 23, 2016
 

 

 

 

 

                  EXECUTIVE             By: /s/ Arthur G. Giftakis    
Name:  Arthur G. Giftakis     Title:    Chief Operating Officer     Date
Signed:  November 23, 2016  

 